[formofnonemployeetrustee001.jpg]
SC1:3712725.1E FORM OF URBAN EDGE PROPERTIES 2015 OMNIBUS SHARE PLAN
NON-EMPLOYEE TRUSTEE RESTRICTED STOCK AGREEMENT RESTRICTED STOCK AGREEMENT (the
“Agreement” or “Restricted Stock Agreement”), made as of the date set forth on
Schedule A hereto between URBAN EDGE PROPERTIES, a Maryland real estate
investment trust (the “Company”), and the Trustee of the Company or one of its
affiliates listed on Schedule A (the “Trustee”). RECITALS A. In accordance with
the Urban Edge Properties 2015 Omnibus Share Plan, as it may be amended from
time to time (the “Plan”), the Company desires, in connection with the service
of the Trustee to the Company, to provide the Trustee with an opportunity to
acquire shares of the Company’s common shares of beneficial interest, par value
$0.01 per share (the “Common Shares”), and thereby provide additional incentive
for the Trustee to promote the progress and success of the business of the
Company and its subsidiaries. B. Schedule A hereto sets forth certain
significant details of the share grant herein and is incorporated herein by
reference. Capitalized terms used herein and not otherwise defined have the
meanings provided on Schedule A. NOW, THEREFORE, the Company and the Trustee
hereby agree as follows: AGREEMENT 1. Grant of Restricted Stock. On the terms
and conditions set forth below, as well as the terms and conditions of the Plan,
the Company hereby grants to the Trustee such number of Common Shares as is set
forth on Schedule A (the “Restricted Stock”). 2. Vesting Period. The vesting
period of the Restricted Stock (the “Vesting Period”) begins on the Grant Date
and continues until such date as is set forth on Schedule A as the date on which
the Restricted Stock is fully vested. On the first Annual Vesting Date following
the date of this Agreement and each Annual Vesting Date thereafter, if any, the
number of shares of Restricted Stock equal to the Annual Vesting Amount shall
become vested, subject to earlier forfeiture as provided in this Agreement. To
the extent that Schedule A provides for amounts or schedules of vesting that
conflict with the provisions of this paragraph, the provisions of Schedule A
will govern. Except as permitted under Section 9, the shares of Restricted Stock
for which the applicable Vesting Period has not expired may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered (whether
voluntary or involuntary or by judgment, levy, attachment, garnishment or other
legal or equitable proceeding). The Trustee shall not have the right to receive
dividends paid on shares of Restricted Stock for which the applicable Vesting
Period has not expired. In lieu thereof, the Trustee shall have the right to
receive from the Company an amount, in cash, equal to the dividends payable on
shares of Restricted Stock for which the applicable Vesting Period has not
expired.



--------------------------------------------------------------------------------



 
[formofnonemployeetrustee002.jpg]
-2- SC1:3712725.1E The Trustee shall have the right to vote the Restricted
Stock, regardless of whether the applicable Vesting Period has expired. 3.
Forfeiture of Restricted Stock. If the service of the Trustee to the Company or
its affiliates terminates for any reason except death or following a Change in
Control as described below, the shares of Restricted Stock for which the
applicable Vesting Period has not expired as of the date of such termination
shall be forfeited and returned to the Company. Upon the Trustee’s death or upon
the occurrence of a Change in Control of the Company, any shares of Restricted
Stock for which the applicable Vesting Period has not expired shall become fully
vested and shall not be forfeitable. For purposes of this Restricted Stock
Agreement, a “Change in Control” of the Company means the occurrence of one of
the following events: (i) individuals who, on the Grant Date, constitute the
Board of Trustees of the Company (the “Incumbent Trustees”) cease for any reason
to constitute at least a majority of the Board of Trustees (the “Board”),
provided that any person becoming a trustee subsequent to the Grant Date whose
election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Trustees then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for trustee, without objection to such nomination) shall
be an Incumbent Trustee; provided, however, that no individual initially elected
or nominated as a trustee of the Company as a result of an actual or threatened
election contest with respect to trustees or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be an Incumbent Trustee; (ii) any “person” (as such term is defined
in Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”)
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or
becomes, after the Grant Date, a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s
then-outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that an event described in this
paragraph (ii) shall not be deemed to be a Change in Control if any of following
becomes such a beneficial owner: (A) the Company or any majority-owned
subsidiary of the Company (provided that this exclusion applies solely to the
ownership levels of the Company or the majority-owned subsidiary), (B) any
tax-qualified, broad-based employee benefit plan sponsored or maintained by the
Company or any such majority-owned subsidiary, (C) any underwriter temporarily
holding securities pursuant to an offering of such securities or (D) any person
pursuant to a Non-Qualifying Transaction (as defined in paragraph (iii)); (iii)
the consummation of a merger, consolidation, share exchange or similar form of
transaction involving the Company or any of its subsidiaries, or the sale of all
or substantially all of the Company’s assets (a “Business Transaction”), unless
immediately following such Business Transaction (a) more than 50% of the total
voting power of the entity resulting from such Business Transaction or the
entity acquiring the Company’s assets in such Business Transaction (the
“Surviving Corporation”) is beneficially owned, directly or indirectly, by the
Company’s shareholders immediately prior to any such Business Transaction, and
(b) no person (other than the persons set forth in clauses (A), (B) or (C) of
paragraph (ii) above or any tax-qualified, broad-based employee benefit plan of
the Surviving



--------------------------------------------------------------------------------



 
[formofnonemployeetrustee003.jpg]
-3- SC1:3712725.1E Corporation or its affiliates) beneficially owns, directly or
indirectly, 30% or more of the total voting power of the Surviving Corporation
(a “Non-Qualifying Transaction”); or (iv) Board approval of a liquidation or
dissolution of the Company, unless the voting common equity interests of an
ongoing entity (other than a liquidating trust) are beneficially owned, directly
or indirectly, by the Company’s shareholders in substantially the same
proportions as such shareholders owned the Company Voting Securities immediately
prior to such liquidation and such ongoing entity assumes all existing
obligations of the Company to Trustee under this Restricted Stock Agreement. 4.
Certificates. Each certificate issued in respect of the Restricted Stock awarded
under this Restricted Stock Agreement shall be registered in the Trustee’s name
and held by the Company until the expiration of the applicable Vesting Period.
At the expiration of each Vesting Period, the Company shall deliver to the
Trustee (or, if applicable, to the Trustee’s legal representatives,
beneficiaries or heirs) certificates representing the number of Common Shares
that vested upon the expiration of such Vesting Period. The Trustee agrees that
any resale of the Common Shares received upon the expiration of the applicable
Vesting Period shall not occur during the “blackout periods” forbidding sales of
Company securities, as set forth in the then-applicable Company employee manual
or insider trading policy. In addition, any resale shall be made in compliance
with the registration requirements of the Securities Act of 1933, as amended, or
an applicable exemption therefrom, including, without limitation, the exemption
provided by Rule 144 promulgated thereunder (or any successor rule). 5. Taxes.
The Trustee is responsible for any federal, state, local or other taxes with
respect to the Restricted Stock awarded under this Restricted Stock Agreement.
6. Certain Adjustments. In the event of any change in the outstanding Common
Shares by reason of any share dividend or split, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other corporate
change, or any distribution to common shareholders other than regular dividends,
any shares or other securities received by the Trustee with respect to the
applicable Restricted Stock for which the Vesting Period shall not have expired
will be subject to the same restrictions as the Restricted Stock with respect to
an equivalent number of shares and shall be deposited with the Company. 7.
Notice. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at 888 Seventh Avenue, New York, New York 10019, and
any notice to be given the Trustee shall be addressed to the Trustee at the
Trustee’s address as it appears on the records of the Company, or at such other
address as the Company or the Trustee may hereafter designate in writing to the
other. 8. Governing Law. This Restricted Stock Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Maryland,
without references to principles of conflict of laws. 9. Successors and Assigns.
This Restricted Stock Agreement shall be binding upon and inure to the benefit
of the parties hereto and any successors to the Company and any successors to
the Trustee by will or the laws of descent and



--------------------------------------------------------------------------------



 
[formofnonemployeetrustee004.jpg]
-4- SC1:3712725.1E distribution, but this Restricted Stock Agreement shall not
otherwise be assignable or otherwise subject to hypothecation by the Trustee.
10. Severability. If, for any reason, any provision of this Restricted Stock
Agreement is held invalid, such invalidity shall not affect any other provision
of this Restricted Stock Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect. If any provision of this Restricted Stock Agreement shall be held
invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Restricted Stock Agreement, shall to the full extent
consistent with law continue in full force and effect. 11. Headings. The
headings of paragraphs hereof are included solely for convenience of reference
and shall not control the meaning or interpretation of any of the provisions of
this Restricted Stock Agreement. 12. Counterparts. This Restricted Stock
Agreement may be executed in multiple counterparts with the same effect as if
each of the signing parties had signed the same document. All counterparts shall
be construed together and constitute the same instrument. 13. Miscellaneous.
This Restricted Stock Agreement may not be amended except in writing signed by
the Company and the Trustee. Notwithstanding the foregoing, this Restricted
Stock Agreement may be amended in writing signed only by the Company to: (a)
correct any errors or ambiguities in this Restricted Stock Agreement; and/or (b)
to make such changes that do not materially adversely affect the Trustee’s
rights hereunder. This grant shall in no way affect the Trustee’s participation
or benefits under any other plan or benefit program maintained or provided by
the Company. In the event of a conflict between this Restricted Stock Agreement
and the Plan, the Plan shall govern. 14. Acknowledgement. The Trustee hereby
acknowledges and agrees that this Restricted Stock Agreement and the Restricted
Stock issued hereunder shall constitute satisfaction in full of all obligations
of the Company, if any, to grant to the Trustee restricted shares pursuant to
the terms of any written agreement or letter or other written offer or
description of service to the Company executed prior to or coincident with the
date hereof. [signature page follows]



--------------------------------------------------------------------------------



 
[formofnonemployeetrustee005.jpg]
-5- SC1:3712725.1E IN WITNESS WHEREOF, this Restricted Stock Agreement has been
executed by the parties hereto as of the date and year first above written.
URBAN EDGE PROPERTIES By: Name: Title: [Name]



--------------------------------------------------------------------------------



 
[formofnonemployeetrustee006.jpg]
A-1 SC1:3712725.1E SCHEDULE A TO RESTRICTED STOCK AGREEMENT (Terms being defined
are in quotation marks.) Date of Restricted Stock Agreement: As of: Name of
Trustee: Number of Common Shares Subject to Grant: “Grant Date”: Date on which
Restricted Stock is Fully Vested: Vesting Period: “Annual Vesting Amount” Insert
the number of shares of Restricted Stock that vest each year or other applicable
vesting schedule. “Annual Vesting Date” (or if such date is not a business day,
on the next succeeding business day): Insert the calendar date of each year on
which shares of Restricted Stock will vest or other appropriate vesting
schedule. Initials of Company representative: Initials of Trustee:



--------------------------------------------------------------------------------



 